Citation Nr: 0715866	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-41 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right neck shell fragment wound with 
carotid artery graft, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable disability rating for 
service-connected right thigh donor site scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1966 to July 1968.  He was wounded in action in 
Vietnam and received the Purple Heart medal.

In an April 1969 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas granted 
service connection for "mortar fragment wound" of the neck 
with vein graft of the right carotid artery.  A 30 percent 
disability rating was assigned.  Service connection was also 
granted for a donor site scar of the right thigh; a 
noncompensable (zero percent) disability rating was assigned.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2004 rating decision of the RO which 
continued the veteran's service-connected shell fragment 
wound at 30 percent disabling and his service-connected right 
thigh donor scar at noncompensably  disabling.  

Issues not on appeal

In a November 2004 rating decision, the RO granted service 
connection for the following: post-traumatic stress disorder 
(PTSD) at 10 percent disabling; tinnitus at 10 percent 
disabling; and bilateral hearing loss at noncompensably 
disabling.  The November 2004 rating decision also denied the 
veteran's claims of entitlement to service connection for 
sleep apnea and sinus problems.  The veteran did not disagree 
with all but one of these decisions.  He filed a notice of 
disagreement as to the 10 percent disability rating assigned 
to his service-connected PTSD.  
A statement of the case issued in January 2005 increased the 
veteran's service-connected PTSD to 30 percent disabling.  
The veteran did not submit a timely substantive appeal.  
Accordingly, those issues are not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].
 
Remanded issue

The issue of entitlement to a compensable disability rating 
for the service-connected right thigh donor site scar is 
addressed in the REMAND portion of this decision and is 
REMANDED via the VA Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's right neck shell fragment wound with carotid 
artery graft is manifested by right head tilt and fair 
carotid pulses with complains of occasional muscle spasm.

2.  The initial surgical scar on the veteran's right neck is 
15 centimeters in length.

3.  The evidence does not show that the veteran's service-
connected right neck mortar fragment wound with carotid 
artery vein graft is so exceptional or unusual that referral 
for extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected right neck mortar fragment wound have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5323 (2006); 38 C.F.R. § 4.104, Diagnostic 
Code 7110 (2006).

2.  The criteria for a separate 10 percent disability rating 
for a scar of the right neck greater than 5 inches have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.25, 4.118, Diagnostic Code 7800 (2006); Esteban v. 
Brown, 6 Vet. App. 259, 261(1994). 

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for 
service-connected right neck shell fragment wound with 
carotid artery graft, currently evaluated as 30 percent 
disabling.

The veteran seeks an increased disability rating for his 
service-connected right neck shell fragment wound.  As 
detailed further below, the veteran's claim for entitlement 
to an increased disability rating for service-connected right 
thigh donor site scar is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated June 12, 2003, which informed the 
veteran "the evidence must show that your service-connected 
condition has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced June 
2003 letter.  Specifically, the veteran was advised in the 
June 2003 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA treatment centers and the Social Security 
Administration.  The letter specifically noted that records 
from the VAMC in Leavenworth, Kansas had been received.  With 
respect to private treatment records, the June 2003 letter 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letters asked that the veteran complete this release so that 
VA could obtain these records on his behalf.  A subsequent 
letter from the RO dated September 12, 2003 informed the 
veteran that records from Drs. M. and K. had been requested 
on his behalf, but had not yet been received at the RO.

The June 2003 VCAA letter further emphasized: "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in original].  
The veteran was also advised in the June 2003 letter that a 
VA medical examination would be scheduled if necessary to 
make a decision on his claim.  

The June 2003 VCAA letter specifically requested of the 
veteran: "Please send us any additional information or 
evidence."  This request complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  



Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, element (1), veteran status, is not at issue.  
The veteran has been provided appropriate notice as to 
elements (2), (3), and (4) as described above.  Any current 
lack of advisement as to element (5), effective date, is 
rendered moot via the RO's denial of an increased disability 
rating for the service-connected right neck mortar fragment 
wound.  In other words, any lack advisement as to that 
element is meaningless, because an increased disability 
rating [and therefore an effective date] was not assigned.  

Because as discussed below the Board is denying the veteran's 
claim for an increased rating for shell fragment residuals 
per se, element (5) remains moot as to that aspect of the 
claim.  However, as detailed further below the Board is 
assigning a separate disability rating for the right neck 
mortar fragment wound scar.  The RO will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award, and the Board is 
confident that the veteran will be afforded appropriate 
notice under Dingess.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was afforded a VA 
examination in February 2004.  The report of this examination 
reflects that the examiner reviewed the veteran's past 
medical history, recorded his current complaints, conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the duty to assist provisions of 
the VCAA and that no further actions need be undertaken on 
the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  The 
veteran has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision as to this 
issue. 


Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific schedular criteria

Aortic aneurysms are evaluated under Diagnostic Code 7110.  
If the aneurysm is five centimeters or larger in diameter, 
or; if symptomatic, or; for indefinite period from date of 
hospital admission for surgical correction, including any 
type of graft insertion, a 100 rating is warranted.  
Precluding exertion, a 60 rating is warranted.  

The residuals of surgical correction are evaluated according 
to the organ systems affected.  A rating of 100 percent is 
assigned as of the date of admission for surgical correction.  
Six months following discharge, the appropriate disability 
rating is determined by mandatory VA examination.  See 38 
C.F.R. § 4.104, Diagnostic Code 7100.    

Injuries to Muscle Group XXIII are rated under Diagnostic 
Code 5323.  This muscle group control movements of the head 
and fixation of shoulder movements.  These muscles include 
the muscles of the sides and back of the neck, that is, the 
sub-occipitals and the lateral vertebral and anterior 
vertebral muscles.

Under Diagnostic Code 5323, a slight injury is 
noncompensable.  A moderate injury warrants a 10 percent 
rating.  A moderately severe Muscle Group XXIII injury 
warrants a 20 percent rating.  A severe injury warrants a 30 
percent rating, which is the maximum rating authorized.  38 
C.F.R. § 4.73, Diagnostic Code 5323 (2006).


Concerning scars, Diagnostic Code 7800 provides an 80 percent 
evaluation for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  Visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
is assigned a 50 percent evaluation.  Visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement is assigned a 
30 percent evaluation.  For one characteristic of 
disfigurement, a 10 percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Analysis

The veteran seeks an increased disability rating for his 
service-connected right neck mortar fragment wound with 
carotid artery vein graft, which is currently evaluated as 30 
percent disabling under Diagnostic Codes 7100-5323.  See 38 
C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].



Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The RO has rated the veteran's disability under Diagnostic 
Codes 7100-5323, which as discussed in the law and 
regulations section above in essence means that the post-
surgical residuals are rated based on muscle damage.

Diagnostic Code 7110 is applicable to the instant case, as it 
pertains specifically to aortic aneurysms, which the veteran 
evidenced as a result of his shrapnel wound in service 
requiring immediate surgery.  [The Board notes that 
Diagnostic Code 7111 is irrelevant to the instant case, as it 
involves the more general category of aneurysms of large 
arteries and instructs to rate on symptomatology such as 
claudication, which is not present in the instant case.]  

Diagnostic Code 7110 instructs to "evaluate residuals of 
surgical correction according to organ systems affected."  
In this case, it is the muscles of the neck which are 
affected, thus warranting use of Diagnostic Code 5323.  
Diagnostic Code 5323 is deemed by the Board to be an 
appropriate code, primarily because it pertains specifically 
to the disability at issue (muscle injury to the side and 
back of the neck) but also because it provides specific 
guidance as to how symptoms of this disability are to be 
evaluated.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Codes 7110-
5323.

Esteban considerations

The veteran underwent surgery for his service-connected right 
neck mortar fragment wound and has residual scars.  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 (1993).

As noted elsewhere in this decision, the donor site scar on 
the thigh has been separately service connected in the past 
and is the subject of the Board's remand below.  With respect 
to the neck area, the medical evidence reflects that the 
veteran has muscle damage, a well-healed fifteen inch 
surgical scar and a non-tender scar from a subsequent Z-
plasty procedure to relax his strap muscles.  The Board has 
considered whether separate ratings are warranted for the 
scars.  The Board will address each in turn.

(i.)  The initial surgical scar

The report of the February 2004 VA examination reflects that 
the initial surgical scar is well-healed and fifteen 
centimeters in length.  This is a separate and distinct 
disability from the underlying shell fragment wound involving 
muscle damage.  The scar itself is consistent with a rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7800 [disfigurement 
of the head, face, or neck].  Accordingly, the Board will 
separately rate the 15 cm. scar under Diagnostic Code 7800.

(ii.)  The subsequent Z-plasty surgical scar 

The report of the February 2004 VA examination indicates a 
1968 Z-plasty scar related to the service-connected right 
neck mortar fragment wound.  The scar was five centimeters 
and non-tender to palpation.  The report of the examination 
does not reveal that the scar was painful, caused 
instability, was particularly deep or caused any limited 
motion, or met any of the characteristics of disfigurement 
listed under Diagnostic Code 7800.  A separate disability 
rating for the Z-plasty scar is not warranted.  That is, the 
Board finds that the evidence demonstrates that the Z-plasty 
scar is virtually asymptomatic, and that rating it separately 
is not warranted by the evidence of record.

As a final matter with respect to separate ratings, there is 
no evidence that there remains any disability of veteran's 
vascular system due to the shell fragment wound and the 
graft, which appears to have been successful.  Thus, a 
separate rating under 38 C.F.R. § 4.104 is not warranted.

Schedular ratings

(i.)  Diagnostic Code 5323

The veteran is currently assigned a 30 percent disability 
rating for his right neck shell fragment wound with carotid 
artery vein graft.  As noted above, thirty percent is the 
maximum rating available under Diagnostic Code 5323, and the 
veteran's rating is protected.  38 C.F.R. § 3.951 (2006).  
Accordingly, a higher schedular rating is not available.

(ii.) Diagnostic Code 7800

As has been discussed above, the Board will separately rate 
the 15 cm. surgical scar.  The report of the February 2004 VA 
examination reflects that the surgical scar was 15 
centimeters and well-healed.  There is no other evidence 
specifically referencing the surgical scar.

As the veteran's surgical scar is located on the veteran's 
neck and is more than 13 centimeters in length, a separate 10 
percent rating under Diagnostic Code 7800 is warranted.  
There is no indication that the veteran's scar meets any 
other of the characteristics of disfigurement detailed above.

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as with 
Diagnostic Code 5323, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

The Board additionally observes that none of the DeLuca 
factors appear to be present in any event.  The veteran 
complains of occasional right neck spasms and a strange 
sensation when he swallows.  There are no findings of 
weakness, fatigability, incoordination and the like.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The RO cited to the provisions for an extraschedular rating 
in the March 2004 rating decision.  Additionally, in the 
November 2004 SOC the RO provided the criteria for an 
extraschedular rating.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2006) in connection 
with the issue on appeal.  See VAOPGCPREC 6-96 (August 16, 
1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).

There is no evidence of an unusual clinical picture, symptoms 
which were or are out of the ordinary, or any other factor 
which could be characterized as exceptional or unusual 
regarding the veteran's right neck shell fragment wound 
residuals.  There also is no evidence of hospitalization for 
the shell fragment wound since service.  

With respect to marked interference with employment, the 
veteran is currently 59 years old and is retired.  There is 
no indication from the medical evidence of record that his 
service-connected mortar fragment wound residuals markedly 
interfered with his ability to work or led to his retirement.  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected right neck mortar fragment 
wound with carotid artery vein graft.  The benefit sought on 
appeal is accordingly denied.  

However, an additional 10 percent disability rating is 
assigned for the right neck surgical scar.  To that extent, 
the appeal is allowed.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for the veteran's service-connected right neck mortar 
fragment wound with carotid artery vein graft is denied.

A separate 10 percent disability rating for a surgical scar 
of the right neck is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

2.  Entitlement to a compensable disability rating for 
service-connected right thigh donor site scar.

Pursuant to Diagnostic Code 7801, a scar located in a place 
other than the head, face or neck that is deep or causes 
limited motion can receive compensable disability rating if 
it exceeds an area of at least 6 square inches (39 sq. cm.).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).  Note (2) of 
Diagnostic Code 7801 describes a deep scar as "one 
associated with underlying soft tissue damage."

In the instant case, the February 2004 VA examiner indicated 
that the veteran's service-connected right thigh donor site 
scar was fifteen centimeters and included some "depression 
of the soft tissue deep to the scar."  Based on these 
findings, Diagnostic Code 7801 is potentially applicable to 
the veteran's claim, as the scar appears to be deep from 
these findings.  However, the examiner did not measure the 
width of the scar, merely its length.  Accordingly, the Board 
is unable to determine from the examination report the 
surface area of the service-connected scar, and therefore 
whether the veteran's service-connected scar is compensable.  
A new VA examination is thus warranted in the instant case.

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be afforded a 
VA examination in order to determine 
the nature and extent of his service-
connected right thigh donor site scar.  
The veteran's VA claims folder, 
including a copy of this REMAND, must 
be made available to the examiner.  
The examiner should describe all 
symptomatology due to the veteran's 
service-connected right thigh donor 
site scar.  Additionally, the examiner 
should specifically identify: 
(1) whether there is any underlying 
soft tissue damage associated with the 
service-connected right thigh scar; 
and (2) the surface area of the 
service-connected right thigh scar.  A 
report of the examination should be 
prepared and associated with the 
veteran's VA claims folder. 

2.  VBA should then readjudicate the 
veteran's claim of entitlement to a 
compensable disability rating for 
service-connected right thigh donor 
site scar.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


